31 Ill. App.3d 147 (1975)
333 N.E.2d 661
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LARRY GREENE, Defendant-Appellant.
No. 61621.
Illinois Appellate Court  First District (5th Division).
August 8, 1975.
James J. Doherty, Public Defender, of Chicago (Judith A. Stewart, Assistant Public Defender, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Laurence J. Bolon, Marcia B. Orr, and William J. Stacy, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Reversed and remanded.